911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles C. BURNETTE, III, a/k/a Jimmy, a/k/a Jim, a/k/aJ.B., Defendant-Appellant.
No. 90-6292.
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1990.Decided Aug. 17, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., District Judge.  (CR No. 85-35-NN)
Charles C. Burnette, III, appellant pro se.
Robert Edward Bradenham, II, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Charles C. Burnette, III appeals from the district court's order denying Burnette's request for disclosure of certain grand jury materials for failure to demonstrate a particularized need.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion, and this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Burnette, CR-85-35-NN (E.D.Va. Jan. 17, 1990).  Leave to proceed in forma pauperis is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.